844 F.2d 700
Victor ARGUELLES-VASQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7697.
United States Court of Appeals,Ninth Circuit.
April 19, 1988.

Before BROWNING, Chief Judge, GOODWIN, PREGERSON, ALARCON, POOLE, CANBY, NORRIS, REINHARDT, BEEZER, HALL and NOONAN, Circuit Judges.

ORDER

1
On July 1, 1987, we stayed proceedings in this case until further order pending disposition of petitioner's application for legalization under the Immigration Reform and Control Act of 1986.


2
On December 11, 1987, the Petitioner's status was adjusted to "that of an alien lawfully admitted for temporary residence," pursuant to the Immigration Reform and Control Act, 8 U.S.C. Sec. 1255a(a).  Under the applicable statutes and regulations, the petitioner must now wait a minimum of 18 months, and at a maximum 30 months, before he can apply for permanent residency.  53 Fed.Reg. 9280 (March 21, 1988) (to be codified at 8 C.F.R. Sec. 245a(4)(c)).


3
The petitioner now consents to a dismissal of this petition for review.  We therefore dismiss the petition without prejudice to reinstatement.  If, by termination of his temporary status, by denial of his application for permanent residency, or by any other means, the petitioner becomes subject to deportation pursuant to the order of deportation now under review, he may refile his petition for review.  If the petitioner refiles his petition, the clerk shall assign the case to a three-judge panel in the normal manner.


4
The three-judge panel's opinion, reported at 786 F.2d 1433 (9th Cir.1986) is vacated.